U NITED S TATES AIR F ORCE
            C OURT OF C RIMINAL APPEALS
                        ________________________

                             No. ACM 39183
                        ________________________

                           UNITED STATES
                               Appellee
                                    v.
                          James BERRY
            Senior Airman (E-4), U.S. Air Force, Appellant
                        ________________________

       Appeal from the United States Air Force Trial Judiciary
                         Decided 12 March 2018
                        ________________________

Military Judge: Vance H. Spath.
Approved sentence: Bad-conduct discharge, confinement for 195 days,
forfeiture of all pay and allowances, and reduction to the grade of E-1.
Sentence adjudged 4 October 2016 by GCM convened at MacDill Air
Force Base, Florida.
For Appellant: Captain Kevin R. Clayton, USAF.
For Appellee: Lieutenant Colonel Joseph J. Kubler, USAF; Major Mary
Ellen Payne, USAF; Major Andre L. Pennington, USAF; Captain Anne
M. Delmare, USAF.
Before JOHNSON, MINK, and DENNIS, Appellate Military Judges.
Judge DENNIS delivered the opinion of the Court, in which Senior
Judge JOHNSON and Judge MINK joined.
                        ________________________

   This is an unpublished opinion and, as such, does not serve as
   precedent under AFCCA Rule of Practice and Procedure 18.4.
                        ________________________

DENNIS, Judge:
  Appellant, in accordance with his pleas and pursuant to a pretrial agree-
ment (PTA), was convicted by a general court-martial composed of a military
                    United States v. Berry, No. ACM 39183


judge sitting alone of one specification of wrongful possession of cocaine; one
specification of wrongful introduction of cocaine onto a military installation
with the intent to distribute; two specifications of wrongful distribution of a
controlled substance (cocaine and oxycodone); and three specifications of
wrongful use of a controlled substance (cocaine and marijuana) in violation of
Article 112a, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 912a. 1 Ap-
pellant’s adjudged and approved sentence consisted of a bad-conduct dis-
charge, confinement for 195 days, forfeiture of all pay and allowances, and re-
duction to the grade of E-1.
    Appellant raises three issues on appeal, each aimed at reducing his sen-
tence. In his first assignment of error, Appellant argues that the staff judge
advocate recommendation (SJAR) improperly advised the convening authority
on the scope of clemency powers under Article 60, UCMJ, 10 U.S.C. § 960. Next,
Appellant asserts that his civilian confinement conditions constitute cruel and
unusual punishment. In his final assignment of error, Appellant claims that
his sentence was inappropriately severe. In addition to the matters raised by
Appellant, this court specified the following issue:
       WHETHER THE TERM OF THE PRETRIAL AGREEMENT
       (PTA) REQUIRING APPELLANT “TO CALL NO MORE THAN
       ONE WITNESS IN SENTENCING” IS A VIOLATION OF PUB-
       LIC POLICY.
We answer our specified issue in the negative, disagree with the assignments
of error raised by Appellant, and affirm.

                                I. BACKGROUND
    Appellant was a promising young Airman who overcame both childhood
and career adversities before securing a position as a Vehicle Operator/Dis-
patcher in the Air Force. Appellant twice deployed in this position, the second
deployment occurring between 1 January and 1 August 2014. Appellant re-
turned feeling “numb and detached from reality.” Instead of seeking help from
appropriate resources, Appellant unfortunately turned to substance abuse. He
became addicted to one substance in particular, cocaine. Appellant eventually
started sharing cocaine and oxycodone with other Airmen and bringing it onto
base. Appellant’s misconduct went undetected by law enforcement until he
tested positive on a random urinalysis in October 2015. When interviewed by
the Air Force Office of Special Investigations (AFOSI), Appellant admitted to


1Appellant was also charged with one specification of wrongful possession of mariju-
ana in violation of Article 112a, UCMJ. In accordance with the PTA, the convening
authority withdrew and dismissed the specification with prejudice after arraignment.


                                         2
                    United States v. Berry, No. ACM 39183


his drug use and addiction and asked for help. He also consented to a search of
his cell phone and apartment, which led investigators to discover his wrongful
possession and introduction of cocaine and wrongful distribution of oxycodone.
    In Appellant’s effort to “repair the damage” caused by his misconduct, he
agreed to work with the AFOSI and Tampa Police Department (TPD) as a con-
fidential informant in Tampa, Florida. His work as an informant for the AFOSI
led to a successful sting operation and the conviction of another Airman selling
oxycodone within his unit. Working with the TPD, Appellant participated in
four dangerous controlled buys from two different drug dealers. When one of
the drug dealers learned of Appellant’s status as an informant, the dealer
posted Appellant’s picture on Facebook, identified him as a TPD informant,
listed places where he spent time, and told everyone to be on the lookout for
him. For his safety, Appellant was no longer used as a confidential informant
and was relocated to an adjacent county.
    As Appellant approached trial, he entered into a PTA with the convening
authority. Appellant agreed, inter alia, to plead guilty, to waive witness travel
for anyone other than the TPD officer with whom he worked, to call no more
than one witness in sentencing, and to provide certain evidence to the AFOSI.
Appellant entered into the PTA in exchange for the convening authority’s
agreement to withdraw one of the specifications and approve a sentence to con-
finement no greater than 12 months. There were no other limitations to the
sentence to be approved.

                                II. DISCUSSION
A. PTA Provision
    We first address the issue specified by this court, that is, whether the term
of the PTA requiring Appellant “to call no more than one witness in sentencing”
violates public policy. We conclude that it does not.
    The interpretation of a PTA is a question of law, which we review de novo.
United States v. Acevedo, 50 M.J. 169, 172 (C.A.A.F. 1999) (citations omitted).
The terms in a PTA are contrary to public policy if they either “interfere with
court-martial fact-finding, sentencing or review functions, or undermine public
confidence in the integrity and fairness of the disciplinary process.” United
States v. Raynor, 66 M.J. 693, 697 (A.F. Ct. Crim. App. 2008) (quoting United
States v. Cassity, 36 M.J. 759, 762 (N.M.C.M.R. 1992)). Applying these princi-
ples to Appellant’s case, we also consider whether the provision in question
violates Rule for Courts-Martial (R.C.M.) 705(c)(1)(B), which prohibits the en-
forcement of terms or conditions that deprive an accused of “the right to com-
plete sentencing proceedings.”



                                       3
                    United States v. Berry, No. ACM 39183


    The terms of Appellant’s PTA were squarely addressed at trial. As is cus-
tomary, the military judge conducted an inquiry to determine whether Appel-
lant understood and agreed to each term of the PTA. At the beginning of this
inquiry, Appellant’s civilian trial defense counsel, Mr. PL, directed the military
judge’s attention to the provision of the PTA now at issue. It provides that Ap-
pellant offers “[t]o call no more than one witness in sentencing, so long as the
government does not call more than one witness in sentencing.” The provision
also noted that Appellant’s “sworn/unsworn testimony/statement and sentenc-
ing letters do not count as a ‘witness’ for the purposes of this paragraph.” Mr.
PL asked the military judge if the Defense “could put some things on the record
there that would comfort the court on that [provision].”
       PL: [W]e understand the law, as we know the court does, it says,
       “Hey, defense you can’t agree to limit yourself, if you want to call
       10 witnesses, you have that right to call 10 witnesses.” I want
       the record to reflect I understand that. I understand that’s the
       law in our system. We made this voluntarily with full
       knowledge. It was our offer. It originated with us, not with the
       government, and we agreed. We felt that we could put forward
       the exact sentencing case that we want to put forward with the
       witnesses that we have, which is what we have here, the Tampa
       Police and with [Appellant]. And we said, “Hey we’re going to
       call one, we’ll limit them to one,” and they -- the government
       kindly agreed to that. It focuses the case, we think, to what the
       court needs to know in order to do what we want to do.
       MJ: Okay. So you are comfortable you’re going to be able to put
       on a full, fair sentencing proceeding even with this term in here?
       PL: That’s correct, Your Honor. We’re very happy about the case
       that we’re going to bring. This is the exact case we would want
       to bring and there’s nothing more that we would do or choose to
       do and so I want the record to be very clear. I guess the term
       would be that this was a strategic decision made by counsel and
       with [Appellant’s] agreement. We spoke to him about it and he
       consented and we negotiated it with the government and we’re
       comfortable and we’re happy with that and that’s what we
       wanted.
       MJ: All right. Airman Berry, you heard that discussion . . . . did
       you have discussions about this provision with your defense
       counsel?
       ACC: Yes, sir. They called me in and gave me a couple options
       and this was one I went with, sir.


                                        4
                     United States v. Berry, No. ACM 39183


       MJ: All right. Are you comfortable you’re going to be able to put
       on a full sentencing proceeding?
       ACC: Yes, sir.
    PTAs may contain provisions that waive many of the rights of the accused
in return for a more favorable disposition. See United States v. Mezzanatto, 513
U.S. 196, 207–08 (1995). But there is a significant difference between a provi-
sion that merely waives a right and a provision that renders a court-martial
“an empty ritual;” the latter is a violation of public policy. United States v. Hol-
land, 1 M.J. 58, 59 (C.M.A. 1975) (quoting United States v Allen, 25 C.M.R. 8,
11 (C.M.A. 1957)). There is little precedent in our jurisdiction to determine in
which category Appellant’s witness restriction falls. However, our sister court
addressed a similar witness provision in United States v. Sunzeri, 59 M.J. 758
(N.M. Ct. Crim. App. 2004).
    In Sunzeri, the court held that a PTA provision requiring an accused to
agree not to call “any off island [outside Oahu] witnesses for presentencing,
either live or telephonically” violated public policy. Id. at 760, 762. There are
both similarities and differences between Sunzeri and the case before us. Both
Appellant and the appellant in Sunzeri initiated the provision at issue. Both
provisions also invoked the same limitation for the prosecution and defense.
Our sister court did not find these factors dispositive, holding that “[t]o find
that the appellant had been afforded a complete sentencing hearing, when he
was unable to present any evidence from individuals who did not live on the
island of Oahu, would simply ignore the plain meaning of ‘complete sentencing
hearing[.]’” Id. at 761. The court’s finding made note of one fact not present in
Appellant’s case, that is, the appellant in Sunzeri identified two witnesses
whom he intended to call but for the PTA provision. Here, Mr. PL indicated
that the term was initiated by the Defense after the Defense concluded it would
call only one witness. Appellant, through counsel, made clear there was noth-
ing more the Defense “would do or choose to do.” 2 Mr. PL agreed with the mil-
itary judge that the term was one the Defense could offer based on the “land-
scape of [its] case.”




2 We note that the possibility of calling additional witnesses arose during Appellant’s
presentencing case when trial defense counsel objected to several last-minute prosecu-
tion exhibits. Specifically, trial defense counsel argued that the last-minute nature of
the exhibits put the Defense in a “position of disadvantage” from being able to investi-
gate the allegations by calling witnesses or using letters. The military judge did not
admit the documents, so the possibility of calling these additional witnesses ultimately
had no bearing on Appellant’s case.


                                           5
                     United States v. Berry, No. ACM 39183


    We also find significant the language in the provision clarifying that sen-
tencing letters do not count as witnesses, another key distinction between Ap-
pellant’s PTA and the PTA in Sunzeri. The Sunzeri provision expressly prohib-
ited “substitutes for off island testimony” whereas the language in Appellant’s
PTA expressly permitted Appellant to present other testimony to the sentenc-
ing authority, albeit in written form. Id. at 760. Indeed, Appellant took ad-
vantage of this opportunity when he offered a compelling letter from a noncom-
missioned officer outlining Appellant’s “dependability and excellent work
ethic.” We are persuaded by Mr. PL’s words to “comfort the court” and hold
that, on the facts of this case, the PTA provision in question does not violate
public policy or deny Appellant his right to a complete sentencing proceeding.
As such, we find no reason to invalidate Appellant’s otherwise valid guilty plea.
See United States v. Gibson, 29 M.J. 379, 382 (C.M.A. 1990).
B. Advice to Convening Authority
    We next turn to Appellant’s allegation that the SJAR and its addendum
failed to provide accurate advice to the convening authority regarding Article
60, UCMJ.
    “The proper completion of post-trial processing is a question of law which
this court reviews de novo.” United States v. LeBlanc, 74 M.J. 650, 660 (A.F.
Ct. Crim. App. 2015) (citing United States v. Sheffield, 60 M.J. 591, 593 (A.F.
Ct. Crim. App. 2004)). We begin by determining whether there was, in fact,
error. On the facts discussed below, we find none.
    Article 60, UCMJ, governs the convening authority’s ability to grant clem-
ency. Article 60(c)(4)(B), the provision of the statute on which Appellant relies,
states,
       Upon the recommendation of the trial counsel, in recognition of
       the substantial assistance by the accused in the investigation or
       prosecution of another person who has committed an offense, the
       convening authority . . . shall have the authority to disapprove,
       commute, or suspend the adjudged sentence in whole or in part,
       ....
10 U.S.C. § 860(c)(4)(B). 3




3Article 60(c)(4)(C), UCMJ, 10 U.S.C. § 860(c)(4)(C), provides the convening authority
the power to grant clemency pursuant to a PTA under certain circumstances. This
provision is inapplicable to Appellant’s case since his adjudged sentence did not exceed
the maximum punishment set forth in his PTA.


                                           6
                   United States v. Berry, No. ACM 39183


    After being served a copy of the SJAR, Appellant submitted matters for the
convening authority to consider pursuant to Article 60, UCMJ. Appellant per-
sonally requested that his sentence to confinement be reduced from 195 days
to 120 days. Through Mr. PL and his military trial defense counsel, Captain
(Capt) DW, Appellant asked the convening authority to disapprove the ad-
judged bad-conduct discharge and “instead accept an unconditional waiver
from [Appellant] for an Under Other Than Honorable Conditions discharge.”
Capt DW acknowledged the restrictions set forth in Article 60, UCMJ, but in-
formed the convening authority he could disapprove part of the sentence “if
Trial Counsel recommends doing so . . . .” Capt DW then requested that trial
counsel support the defense request to disapprove the bad-conduct discharge
“due to [Appellant’s] work as a confidential informant.”
   Upon receipt of Appellant’s clemency submission, the Government asked
the Defense to clarify its position on whether the convening authority had the
power to grant the requested clemency. Capt DW and Mr. PL submitted a Sup-
plemental Clemency Memorandum in response to the request. The memoran-
dum largely reiterated the Defense’s position that the convening authority had
the power to disapprove Appellant’s bad-conduct discharge if the convening
authority believed Appellant “provided substantial assistance and the Trial
Counsel recommends doing so.”
     On 14 November 2016, the Staff Judge Advocate (SJA) completed an ad-
dendum to the SJAR, which informed the convening authority that “[u]nder
Article 60, UCMJ, you are not authorized to grant the requested clemency un-
der the circumstances of this case.” The SJA further noted, “[i]f you had said
authority, I would not recommend you use it in this case.” On 17 November
2016, the convening authority took action approving the sentence as adjudged.
    Appellant now appears to go one step further. He argues that the convening
authority’s power to grant the requested clemency was not dependent on trial
counsel’s recommendation. Rather, Appellant argues, “Article 60(c)(4)(B)
should be read that when an accused’s substantial assistance is recognized by
trial counsel, clemency can be granted.” Such an interpretation is inconsistent
with the plain language of Article 60, UCMJ, and contrary to how similar stat-
utes have been interpreted. In Melendez v. United States, 518 U.S. 120 (1996),
the United States Supreme Court interpreted a federal statute, 18 U.S.C. §
3353(e), which authorizes a judge to depart from a statutory minimum “[u]pon
motion of the government . . . so as to reflect a defendant’s substantial assis-
tance in the investigation or prosecution of another person who has committed
an offense.” Melendez, 518 U.S. at 124 (quoting 18 U.S.C. § 3353(e)). Although
the prosecutor moved the district court to depart from the sentencing guide-
lines, the Court found that, because the prosecutor failed to move specifically



                                       7
                      United States v. Berry, No. ACM 39183


for the district court to depart below the statutory minimum, the judge had no
authority to do so. Id. at 125–26, 131.
    Here, Appellant’s claim is even more attenuated than the argument in
Melendez. Although Appellant repeatedly, and creatively, points to the record
for proof that Appellant’s substantial assistance was recognized at several
points during the processing of his case, the record is devoid of any evidence
that trial counsel recommended the convening authority grant clemency. Ap-
pellant asserts that a plain language reading of Article 60(c)(4)(B), UCMJ,
would defeat its purpose and “prosecutors could hold all the leverage” by refus-
ing “to give a recommendation even when an accused’s contributions have been
repeatedly recognized.” Whether or not that is true, we are not authorized to
rewrite a statute because we “deem its effects susceptible of improvement.”
Badaracco v. Commissioner, 464 U.S. 386, 397–98 (1984) (citations omitted).
Congress created an unambiguous limitation on the convening authority’s
power to grant the requested clemency: that the power exists only “[u]pon the
recommendation of the trial counsel.” 10 U.S.C. § 860(c)(4)(B). With no such
recommendation in Appellant’s case, the SJA properly advised the convening
authority that he did not have the power to grant the requested clemency.
C. Confinement Conditions
  We now address whether the conditions of Appellant’s post-trial confine-
ment constitute cruel and unusual punishment. We find they do not.
    Both the Eighth Amendment to the United States Constitution 4 and Article
55, UCMJ, 10 U.S.C. § 855, prohibit cruel and unusual punishment. In general,
we apply the Supreme Court’s interpretation of the Eighth Amendment to
claims raised under Article 55, UCMJ, except where legislative intent to pro-
vide greater protections under Article 55, UCMJ, is apparent. United States v.
Avila, 53 M.J. 99, 101 (C.A.A.F. 2000) (citing United States v. Wappler, 9
C.M.R. 23, 26 (C.M.A. 1953)).
    “[T]he Eighth Amendment prohibits two types of punishments: (1) those
‘incompatible with the evolving standards of decency that mark the progress
of a maturing society’ or (2) those ‘which involve the unnecessary and wanton
infliction of pain.’” United States v. Lovett, 63 M.J. 211, 215 (C.A.A.F. 2006)
(quoting Estelle v. Gamble, 429 U.S. 97, 102–03 (1976)). We adopt the three-
part test prescribed in Lovett to determine whether the conditions of Appel-
lant’s confinement violated the Eighth Amendment and thus, Article 55,
UCMJ. Appellant must show: (1) an objectively, sufficiently serious act or omis-
sion resulting in the denial of necessities; (2) a culpable state of mind on the
part of prison officials amounting to deliberate indifference to Appellant’s


4   U.S. CONST. amend. VIII.


                                       8
                      United States v. Berry, No. ACM 39183


health and safety; and (3) that Appellant has exhausted the prisoner-grievance
system and that he has petitioned for relief under Article 138, UCMJ. Lovett,
63 M.J. at 215.
    Assuming without deciding that Appellant satisfied the first and third 5
prongs outlined in Lovett, we find no evidence that prison officials acted with
indifference to Appellant’s health and safety. Appellant began his sentence to
confinement immediately following trial. Pursuant to a preexisting agreement
for military members assigned to MacDill Air Force Base, Appellant was con-
fined at Hillsborough County (Florida) Jail. The agreement required military
members to be housed separately from the general population, so county jail
officials placed Appellant in solitary confinement while he was awaiting his
transition to a military confinement facility. It is unclear whether this had any
bearing on Appellant’s placement. Appellant alleges that his stay in solitary
confinement constituted cruel and unusual punishment. More specifically, Ap-
pellant claims that he was denied a pillow and blanket for 15 days, which de-
prived him of the ability to sleep and exercise.
    In his clemency request to the convening authority, Appellant indicated
that the failure to provide him with a pillow and blanket was “due to shortage.”
While certainly unfortunate, the shortage of these items does not amount to
the “deliberate indifference” required to find a violation of the Eighth Amend-
ment or Article 55, UCMJ. Without more, Appellant fails to meet his burden
to establish “a culpable state of mind on the part of prison officials amounting
to deliberate indifference to Appellant’s health and safety.” Lovett, 63 M.J. at
215.
    Citing United States v. Gay, 74 M.J. 736, 742 (A.F. Ct. Crim. App. 2015)
aff’d, 75 M.J. 264 (C.A.A.F. 2016), Appellant also asks that we set aside Appel-
lant’s bad-conduct discharge notwithstanding a decision that there was no vi-
olation of the Eighth Amendment or Article 55, UCMJ. But “[o]nly in very rare
circumstances do we anticipate granting sentence relief based upon conditions
of post-trial confinement when there is no violation of the Eighth Amendment
or Article 55, UCMJ.” United States v. Ferrando, 77 M.J. 506, 517 (A.F. Ct.
Crim. App. 2017) (citations omitted); cf. United States v. Nerad, 69 M.J. 138,
145–47 (C.A.A.F. 2010) (holding that despite our significant discretion in re-
viewing the appropriateness of a sentence, this court may not engage in acts of
clemency). We do not find such circumstances present in this case.



5 Capt DW’s 14 November 2016 Supplemental Clemency Memorandum noted that,
“contemporaneous with this letter,” Appellant submitted an Article 138, UCMJ, re-
quest to grant “relief for his confinement conditions while at Hillsborough County Jail.”
The complaint does not appear in the record nor does Appellant reference it on appeal.


                                           9
                    United States v. Berry, No. ACM 39183


D. Sentence Appropriateness
   Finally, Appellant asserts that his sentence of 195 days confinement when
combined with a bad-conduct discharge is inappropriately severe. We disagree.
    We review sentence appropriateness de novo. United States v. Lane, 64
M.J. 1, 2 (C.A.A.F. 2006). We “may affirm only such findings of guilty and the
sentence or such part or amount of the sentence, as [we find] correct in law and
fact and determine[ ], on the basis of the entire record, should be approved.”
Article 66(c), UCMJ, 10 U.S.C. § 866(c). “We assess sentence appropriateness
by considering the particular appellant, the nature and seriousness of the of-
fense[s], the appellant’s record of service, and all matters contained in the rec-
ord of trial.” United States v. Anderson, 67 M.J. 703, 705 (A.F. Ct. Crim. App.
2009) (citations omitted). While we have great discretion in determining
whether a particular sentence is appropriate, we are not authorized to engage
in exercises of clemency. Nerad, 69 M.J. at 142–48.
    Appellant bases his claim of sentence severity on two factors. First, Appel-
lant asks this court to focus on Appellant’s career and accomplishments, all of
which were made known to the military judge at Appellant’s presentencing
hearing. Next, Appellant argues that he was “given no credit for the substan-
tial assistance he provided and was given the same sentence that anyone else
who committed the crimes he committed would have been given.” Appellant
offers no evidence to support this latter assertion. In fact, Appellant’s clemency
submission pointed to the military judge’s recognition that Appellant “pro-
duced.” Appellant’s efforts as a confidential informant are noteworthy. These
efforts, along with significant evidence of Appellant’s struggles with drug ad-
diction, were considered by the military judge in determining an appropriate
sentence. After giving individualized consideration to Appellant, his record of
service, the nature and severity of the offense, and all other matters contained
in the record of trial, we do not find Appellant’s sentence to be inappropriately
severe.

                               III. CONCLUSION
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to the substantial rights of Appellant occurred. Arti-
cles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c).




                                       10
                 United States v. Berry, No. ACM 39183


Accordingly, the findings and the sentence are AFFIRMED.


               FOR THE COURT




               CAROL K. JOYCE
               Clerk of the Court




                                    11